Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1,2,4-20 are allowed.
Regarding Claim 1,
Ogihara et al discloses (Fig. 1-8) a board (2) on which a plurality of light sources (L) are disposed; a sectioning member (all of 58 and 57b) including a ridge part (Fig. 8, element 57b) having a plurality of segments that configures a grid pattern in a top view, and a wall part (57a) having a plurality of portions each surrounding one or more of the plurality of light sources (L) in the top view, wherein a space (7a) is defined between a back surface (2) of the sectioning member (all of 58 and 57b) and the board (2),
Penn et al discloses [0053] integrated circuit and light sources would be assembled on the same plane. Thus, would be obvious that one or more integrated circuits configured to drive the plurality of light sources, wherein the sectioning member and the one or more integrated circuits are positioned on a same side of the board on which the plurality of light sources are disposed, and wherein one of the one or more integrated circuits has a square shape or a rectangle shape in the top view, and is disposed at a position that overlaps an intersection of corresponding one of the segments of the ridge part in the space in the top view, such that sides of the square or sides of the rectangle are oblique with respect to the corresponding one of the segments of the ridge part.
	It would not have been obvious to one of ordinary skill in the art to include another reference to disclose the walls extending from the ridge part toward the board such that an interval between two adjacent ones of the portions of the wall part joining each other along one of the segments of the ridge part becomes wider toward the board and wherein the ridge part and the wall part form a plurality of regions to surround the plurality of light sources wherein the space opens towards the board.
Claims 2,4-20 depends on Claim 1, therefore are allowable.
Regarding Claim 3,
Ogihara et al discloses (Fig. 1-8) a board (2) on which a plurality of light sources (L) are disposed; a sectioning member (all of 58 and 57b) including a ridge part (Fig. 8, element 57b) having a plurality of segments that configures a grid pattern in a top view, and a wall part (57a) having a plurality of portions each surrounding one or more of the plurality of light sources (L) in the top view, and extending from the ridge part toward the board(2) such that an interval between two adjacent ones of the portions of the wall part joining each other along one of the segments of the ridge part becomes wider toward the board (as shown in fig. 9); and wherein the ridge part (57b) and the wall part (57a) form a plurality of regions to surround the plurality of light sources (L); wherein a space (7a) is defined between a back surface (2) of the sectioning member (all of 58 and 57b) and the board (2),
Penn et al discloses [0053] integrated circuit and light sources would be assembled on the same plane. Thus, would be obvious that one or more integrated circuits configured to drive the plurality of light sources, wherein the sectioning member and the one or more integrated circuits are positioned on a same side of the board on which the plurality of light sources are disposed, and wherein one of the one or more integrated circuits has a square shape or a rectangle shape in the top view, and is disposed at a position that overlaps an intersection of corresponding one of the segments of the ridge part in the space in the top view, such that sides of the square or sides of the rectangle are oblique with respect to the corresponding one of the segments of the ridge part.
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose wherein the one of the integrated circuits has a side that is longer than a length of the space in a direction orthogonal to the ridge part in the top view.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUCY P CHIEN/Primary Examiner, Art Unit 2871